TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 8, 2021



                                    NO. 03-21-00388-CV


                               Jennifer Marie Islas, Appellant

                                               v.

                            James Mellinger Hyde, III, Appellee



  APPEAL FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BAKER




Appellant has filed a motion to dismiss the appeal she filed complaining of an associate judge’s

order in trial court cause number 07-2275-F425, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.